DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
Allowable Subject Matter
The indicated allowability of claim 13 is withdrawn in view of the newly discovered reference(s) to Hashimoto et al. (US 2009/0242227 A1).  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 196, 198.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2009/0242227 A1).
In regard to claim 13, Hashimoto et al. discloses a latch mechanism 3 for an electrical combination, the electrical combination including a battery pack 1 and an electrical device 2, the latch mechanism 3 being operable to connect the battery pack 1 and the electrical device 2, the latch mechanism 3 comprising:
a latching member 34 movable between a latched position (fig. 4C), in which the latching member 34 is engageable between the battery pack 1 and the electrical device 2 to inhibit relative movement, and an unlatched position (fig. 4A), in which relative movement is permitted; and
a switch TS operable with the latching member 34, the switch TS inhibiting power transfer between the battery pack 1 and the electrical device 2 when the latching member 34 is between the latched position and the unlatched position (para. [0037-0039]).



In regard to claim 15, Hashimoto et al. discloses in the latched position (fig. 4C), the switch TS is operable to facilitate power transfer (para. [0040]).

In regard to claim 16, Hashimoto et al. discloses an actuator 31 engageable by a user to move the latching member 34 between the latched position and the unlatched position (para. [0042]).

In regard to claim 17, Hashimoto et al. discloses the actuator 31 is a primary actuator, and wherein the latch mechanism 3 further comprises a secondary actuator 32 operatively coupled to the primary actuator 31 and movable between a first position, in which the secondary actuator 32 inhibits operation of the primary actuator, and a second position, in which the secondary actuator 32 allows operation of the primary actuator 31.

In regard to claim 19, Hashimoto et al. discloses the latching member 34 includes a protrusion 33 engageable with and operating the switch TS to inhibit power transfer as the latching member 34 moves toward the unlatching position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al.
In regard to claim 18 Hashimoto et al. does not disclose the latching member 34 is formed of a first material and the actuator 31 is formed of a different second material, the first material being harder than the second material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hashimoto et al. by forming the latching member 34 of a first material and the actuator 31 of a different second material, the first material being harder than the second material, since applicants have not disclosed that forming the latching member and the actuator at these specific material characteristics solves any stated problem or is for any particular purpose and it appears that the latch mechanism 3 would perform equally well with the latching member 34 and the actuator 31 forming of the same material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
1/26/2021


/THO D TA/Primary Examiner, Art Unit 2831